Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents, the WIPO patent documents and the Japanese patent documents, with the exception of JP 2007-169452, cited in the information disclosure statement of 6 February 2020, and JP 2018-517481, cite in the information disclosure statement of 23 November 2020, have all been considered with respect to the provided English translations.
JP 2007-169452 cited in the information disclosure statement filed 2 February 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. While applicants state that an English abstract and translation for this reference was filed but neither the translation nor the abstract is not present in the Examiner’s file. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 42 in figure 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Objections
Claim 7 is objected to because of the following informalities:  The description of the first film composition in this claim, as written, could cause confusion as to whether oxygen is required to be present or not. It is suggested to rewrite the description as “a first film comprising oxygen and at least one element selected from the group consisting of Sr, Ca, Eu, Si and Al”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are indefinite since composition of the silicate is not clearly set forth in the claims. It is noted that the specification teaches that silicate used in the claimed process is one 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 9,006,966.
This reference teach method for coating nitride based red luminescent materials.  Example 12 teaches forming a nitride based red luminescent particles of the formula (Ca0.2Eu0.005Sr0.975)SiAlN3(Cl,Br)x, contacting the particles with water, urea, aluminum nitrate and tetramethyl orthosilicate at 80oC for 16 hours and the heat the resulting particles at 350oC for 1 hour. Tetramethyl orthosilicate is a silicate and thus reads upon the claimed silicate. This is the process of claims 1 and 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,006,966.
This reference teach method for coating nitride based red luminescent materials comprising Al in a molar ratio of 1, Si is a molar ratio of 1, N is a molar ratio of 3, Eu in a molar ratio of 0.001-0.5, Ca in a molar ratio of 0.2 and Sr in a molar ratio of 0.793-0.797. This material has a composition that falls within that claimed in claim 1. Columns 21- 25 teach forming the material, contacting the particles with water, urea, an aluminum source and a silicon source, which can be a tetraalkyl orthosilicate at 35-100oC and the heat the resulting material at 300-600oC for 0.5-10 hours. Tetraalkyl orthosilicates are silicates and thus reads upon the claimed silicate. The taught heating temperature ranges overlap those claimed and the heat treating time for the second heating step overlaps that claimed. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0230376.
	This reference teaches luminescent particles having a first coating formed by a sol-gel process and a second coating formed by ADL. The ADL formed layer can be composed of silica and have a thickness of 5-200 nm. The sol-gel layer has a thickness of 5-500 nm and can be composed of silica and/or alumina. Thus the reference suggests coatings whose compositions fall within those of claim 7 and particles where the second coating has a higher molar ratio of silica than the first coating. The taught thicknesses overlap those of claims 9 and 10. The luminescent particles have a size of 0.1-50 microns which overlaps the particle size of that of claims 9 and 10. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Paragraphs [0071] and [0018] teach the luminescent particle can be (Ca1-xSrx)SiAlN3:Eu, where x is 0-1. While the reference does not teach the amount of europium present in this luminescent material, it is known in the art that the amount is 0.0001-0.5 (as shown by the art of record). Therefore the reference suggests the luminescent particle can be (Ca1-xSrx)SiAlN3:Eu, where x is 0-1 and the molar amount of europium is 0.0001-0.5, which overlaps the ranges of claims 7 and 8. The suggested molar amounts of Ca and Sr also overlap those of claims 7 and 8. The references suggests the claimed nitride fluorescent material.  
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of the claimed process of claims 2, 4 and 5, where the claimed core particles are pretreated by contacting them with water at 70-150oC, the pretreated core particles are contacted with water, urea and a silicate which will react with urea to form silica at 70-150oC and the subjecting the resulting particles to a heat treatment at 350-600oC. 
There is no teaching or suggestion in the cited art of record of the claimed process of claim 3, where the core particles which are contacted with water, urea and a silicate which will react with urea to form silica at 70-150oC and the subjecting the resulting particles to a heat treatment at 350-600oC have the formula set forth in claim 3. The formula in claim 3 excludes the halogens present in the materials of U.S. patent 9,006,966.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/28/21